Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158037                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  JOHN MICHAEL JONES and OUTBACK                                                                             Brian K. Zahra
  PROPERTY MANAGEMENT, LLC,                                                                            Richard H. Bernstein
           Plaintiffs-Appellees,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158037
                                                                    COA: 334447
                                                                    Macomb CC: 2015-001987-CB
  WESTMINSTER, LLC and LEONARDO
  ROBERTS,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2019
           d0225
                                                                               Clerk